Exhibit 23.2 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in this Registration Statement (Form S-8) pertaining to the Support.com, Inc. 2010 Equity and Performance Incentive Plan (as Amended and Restated) of Support.com, Inc. of our report dated March 7, 2014, with respect to the consolidated financial statements of Support.com, Inc. as of December 31, 2013 and for each of the two years in the period ended December 31, 2013, included in its Annual report (Form 10-K) for the year ended December 31, 2014, filed with the Securities and Exchange Commission. /s/ Ernst& Young LLP San Francisco, California December 14, 2015
